Citation Nr: 9901023	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  89-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right knee.  

2.  Entitlement to service connection for residuals of 
frostbite of the lower extremities.  

3.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for impaired 
vision of the right eye with a tilted intraocular lens, pain 
and blurred vision.  

5.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.29 based upon 
hospitalization from October 24, 1988 to November 18, 1988.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran apparently had active service from December 1943 
to April 1946 and from January 1951 to June 1951.  This 
matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from April 1989 and May 
1989 rating decisions of the Huntington, West Virginia 
Regional Office (hereinafter the RO).  The April 1989 
rating decision, in pertinent part, denied service connection 
for residuals of a shell fragment wound of the right knee, 
denied service connection for residuals of frostbite of the 
lower extremities and denied entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.29 based upon a period of hospitalization from October 
24, 1988 to November 18, 1988.  The May 1989 rating decision 
denied an increased evaluation for the veterans service-
connected dermatophytosis.  In March 1990, the Board remanded 
this appeal to the RO to obtain Department of Veterans 
Affairs (hereinafter VA) treatment records and to obtain 
copies of any available service personnel records or 
discharge documents.  

In June 1994, the Board again remanded this appeal to the RO 
to obtain additional VA treatment records.  In May 1996, the 
Board remanded this appeal to the RO, for  a third time, to 
afford the veteran VA examinations.  In a July 1997 decision, 
the Board denied the veterans claims for entitlement to 
service connection for residuals of a shell fragment wound of 
the right knee and for residuals of frostbite of the lower 
extremities.  Entitlement to an increased evaluation for 
dermatophytosis was also denied as was entitlement to a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.29 based upon hospitalization from October 24, 
1998 to November 18, 1988.  

The veteran appealed to the United States Court of Veterans 
Affairs (hereinafter the Court).  In August 1998, the 
Court vacated the Boards July 1997 decision and remanded the 
veterans appeal to the Board for compliance with the June 
1998 Appellees Unilateral Motion to Vacate the BVA Decision, 
to Remand the Case, and to Stay Further Proceedings.  Such 
motion directed that the veterans claims for entitlement to 
service connection for residuals of a shell fragment wound of 
the right knee and for residuals of frostbite of the lower 
extremities are well-grounded and that they should be 
reviewed by the Board on the merits.  The motion also 
directed that additional VA treatment records, pertaining to 
the veterans service-connected dermatophytosis, must be 
addressed by the Board in conjunction with the veterans 
claim for entitlement to an increased evaluation for 
dermatophytosis.  It was further directed that the veterans 
claim for entitlement to a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.29 based 
upon hospitalization from October 24, 1988 to November 18, 
1988 must be reconsidered following resolution of the claims 
for service connection for residuals of a shell fragment 
wound of the right knee and for residuals of frostbite of the 
lower extremities.  

Additionally, the Board notes that a February 1993 rating 
decision granted service connection for impairment of vision 
of the veterans right eye.  A noncompensable disability 
evaluation was assigned.  In March 1993, the veterans notice 
of disagreement was received.  In August 1994, a statement of 
the case which listed the issue of entitlement to an 
increased evaluation for post-operative residuals of a right 
eye disability under the provisions of 38 U.S.C.[A.] 
§ 1151, was mailed to the veteran at his latest address of 
record in August 1994.  In August 1994, a VA Form 9, was 
received by the veteran.  There is notation of record that a 
copy of the VA Form 9, was not sent to the [Board] since 
[the veteran] ha[d] [a] docket # due to EP 170.  The Board 
notes that in his August 1994 VA Form 9, the veteran did not 
specifically indicate that he was appealing the disability 
evaluation assigned for his service-connected right eye 
disorder.  However, he did indicate disagreement with 
evidence mentioned in the August 1994 statement of the case.  
Additionally, although the veteran never discussed such issue 
in subsequent hearings on appeal, he did raise it pursuant to 
an October 1996 statement and the accredited representative 
also indicated that the veteran desired to pursue such issue 
in the December 1998 informal hearing presentation.  
Therefore, the Board has construed the August 1994 VA Form 9, 
as a substantive appeal as to the issue of entitlement to an 
increased evaluation for the veterans service-connected 
right eye disorder and considers such issue to be properly 
before the Board.  The Board further observes that an October 
1995 rating decision recharacterized the veterans service-
connected right eye disorder as impaired vision of the right 
eye with a tilted intraocular lens, pain and blurred vision.  
The assigned disability evaluation was increased to 10 
percent.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for residuals of a shell fragment wound of the 
right knee and for residuals of frostbite of the lower 
extremities.  The veteran also avers that he is entitled to 
increased evaluations for his service-connected 
dermatophytosis and impaired vision of the right eye with a 
tilted intraocular lens, pain and blurred vision and to a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.29 based upon hospitalization from October 24, 
1988 to November 18, 1988.  The accredited representative has 
requested that this case be remanded for further development 
of the record, to include affording the veteran an additional 
VA dermatological examination.  In reviewing the record, the 
Board notes that four volumes of VA treatment records, dated 
from December 1994 to March 1998, have been associated with 
the veterans claims folder.  The Board observes that such 
records were not available to the Board at the time of the 
July 1997 decision, noted above.  See Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992).  Additionally, such records have 
apparently not been reviewed by the RO.  The most recent 
supplemental statement of the case was issued in September 
1996.  Therefore, in light of the Courts August 1998 Order, 
the Board finds that prior to appellate consideration of the 
issues on appeal, the additional medical evidence should be 
considered by the RO.  38 C.F.R. § 20.1304(c) (1998).  Also, 
the Board notes that the provisions of 38 C.F.R. § 19.31 
(1998) require that a supplemental statement of the case be 
furnished to the veteran and his or her accredited 
representative when additional pertinent evidence is received 
after a statement of the case or most recent supplemental 
statement of the case has been issued.  The veteran was not 
furnished an additional supplemental statement of the case 
following receipt of the additional evidence.  

Further, the Board notes that the veteran was last afforded a 
VA dermatological examination in July 1996.  At that time, 
the veteran reported that he had a problem with scaling and 
itching of the feet, bilaterally.  The examiner noted that 
there was mild to moderate scaling of the plantar surfaces, 
bilaterally.  There was also slight extension onto the 
lateral aspect of the feet.  The examiner indicated that 
there was no exudation, ulceration, crusting, or extensive 
scaling present and no sign of a dermatophyte involving the 
inner thighs, inguinal region, or trunk.  The examiner 
commented that the changes would be consistent with either a 
xerosis or possibly a chronic tinea rubrum infection.  The 
examiner remarked that such was a chronic dermatophyte and 
could cause occasional local itching and discomfort.  The 
Board observes that the veteran has continued to receive VA 
treatment for his service-connected skin disorder subsequent 
to the July 1996 VA dermatological examination.  VA treatment 
records dated from July 1996 to December 1997 indicated that 
the veteran was treated for variously diagnosed disorders 
including xerosis, onychauxes/onychodystrophia, 
onychocryptoses, intractable keratomata plantares, pronation 
syndrome, metatarsalgia and paronychiata of the fifth right 
toe and second left toe.  

The Board notes that the United States Court of Veterans 
Appeals (hereinafter the Court) has held that the Board 
is prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veterans contentions, and the evidence of additional 
treatment for his service-connected skin disorder, and in 
consideration of the Courts holdings in Colvin and Halstead, 
the Board concludes that an additional VA dermatological 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

Additionally, the Board observes that the veteran was last 
afforded a VA ophthalmological examination in May 1992.  The 
examiner noted that in the right eye, the veteran could count 
fingers at ten feet.  The retinas were reported to be white 
vitreous in periphery dilated venous system.  The corneas 
were noted to have had mild filaments.  Further, the examiner 
indicated that the veteran had a tilted posterior chamber of 
the intraocular lens of the right eye.  Pressure was reported 
to be 13 in the right eye.  The diagnosis was optic nerve 
damage and vessel damage status post surgical complication.  
The Board observes that the veteran has continued to receive 
VA treatment for his service-connected right eye disorder 
subsequent to the May 1992 VA ophthalmological examination.  
An April 1995 treatment entry noted that the veteran had 
possible vascular occlusion of the right eye with no acute 
changes.  A November 1995 VA treatment entry included a 
notation that the veteran had a cataract in the left eye and 
was blind in the right eye.  Also, an August 1997 
treatment entry related an assessment which included poor 
vision of the right eye status post lens extraction.  Given 
the nature of the veterans contentions and the evidence of 
additional treatment for his right eye disorder, the Board is 
of the view that an additional VA ophthalmological 
examination should be scheduled prior to completion of 
appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should schedule the veteran 
for a VA dermatological examination in 
order to determine the present nature and 
severity of this service-connected 
dermatophytosis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  With 
respect to any skin disorder diagnosed, 
the examiner should describe all 
exudation, itching, or lesions, and 
whether there is ulceration, extensive 
exfoliation, crusting, or systemic 
manifestations, as well as any other 
manifestations of such disorder.  If the 
manifestations are not present, the 
examiner should so indicate.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should also schedule the 
veteran for a VA ophthalmological 
examination in order to determine the 
present nature and severity of his 
service-connected right eye disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained, including 
the additional evidence noted above.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
